DETAILED ACTION
A preliminary amendment was received and entered on 11/8/2019, claims 6, 8, 10,  13, 17, and 25 were canceled.
Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 remain pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See e.g. page 13, line 13. 
 Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is unclear what are the metes and bounds of “located in the 5’- and/or 3’-end” of an oligonucleotide.  It is unclear what constitutes the 5’- or 3’-end.  For example is a position located 5 nucleotides from a terminal nucleotide considered to be at the “end” of the oligonucleotide?
Claim 12 is indefinite because the claim does not make clear what is signified by the asterisks that separate the first four and the last four nucleobases. Moreover, the word "typically" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 is indefinite because it is unclear if the phrase “until the subject is in remission” applies to each of the foregoing embodiments (administration on only four occasions, and administration on at least four occasions).
Regarding claim 18, the phrase "typically" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8148341. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘341 patent claimed method for enhancing steroid efficacy in a steroid refractory patient afflicted with an inflammatory condition and currently on steroid anti-inflammatory treatment but not responding or responding poorly or inadequately to the steroid anti-inflammatory treatment, comprising: administering to the patient an oligonucleotide having the sequence 5'-TTCGT-3' (SEQ ID NO: 18) and not more than 100 nucleotides, and wherein at least one CG dinucleotide is unmethylated, wherein the oligonucleotide is administered in an amount effective to improve sensitivity of the patient to the steroid anti-inflammatory treatment and thereby induce a clinical response to the steroid anti-inflammatory treatment (claim 1.  The oligonucleotide can be 5'-GGAACAGTTCGTCCATGGC-3' (SEQ. ID. No. 1), where at least one CG dinucleotide is unmethylated (claim 12). The patient may concurrently be on corticosteroid anti-
The ’341 patent does not claim the instantly recited administration schedules, however, such schedules would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘341 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8258107. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The ‘107 patent claimed a method for enhancing steroid efficacy in a steroid refractory patient afflicted with ulcerative colitis or Crohn's disease and currently on steroid anti-inflammatory treatment but not responding or responding poorly or inadequately to the steroid anti-inflammatory treatment, comprising administering to the patient an oligonucleotide having the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID NO: 1), wherein at least one CG dinucleotide is unmethylated, wherein the 
	The oligonucleotide can have the sequence 5'-G*G*A*ACAGTTCGTCCAT*G*G*C-3' (SEQ ID NO: 1), wherein at least one CG dinucleotide is unmethylated, and * indicates phosphorothioate linkage, with remaining linkages comprising phosphodiester linkages (claim 19).
	The amount of oligonucleotide administered to the patient can be about 1 microgram to about 5 mg per kg body weight (claim 25). Administration may be rectal (claim 8) which is considered to inherently comprise topical contact with mucosal membranes. The patient may be human (claim 9).
The ‘107 patent does not claim the instantly recited administration schedules, however, such schedules would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘107 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8569257. Although the claims at issue are not identical, they are not patentably distinct from each other.

The oligonucleotide can be 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID No. 1) (claim 14). The inflammatory condition can be ulcerative colitis (claim 17). The oligonucleotide can have phosphorothioate modifications on the 5' inter-nucleotide linkages and the 3' inter-nucleotide linkages (claims 21 and 24).
	The amount of oligonucleotide administered to the patient can be about 1 microgram to about 5 mg per kg body weight (claim 32).
Administration may be rectal (claim 33) which is considered to inherently comprise topical contact with mucosal membranes.
The patient may be human (claim 34).
The ‘257 patent does not claim the instantly recited administration schedules, however, such schedules would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-119 of U.S. Patent No. 8592390. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘390 patent claim a method for enhancing steroid efficacy in a steroid refractory patient afflicted with an inflammatory condition who does not respond or responds poorly or inadequately to steroid anti-inflammatory treatment or a steroid dependent patient afflicted with an inflammatory condition and currently on and responding adequately to steroid anti-inflammatory treatment who shows an inability to be weaned off systemically or topically administered steroid treatment without increasing the severity of the inflammatory condition, comprising: administering to the patient an oligonucleotide having the sequence 5'-CG-3' and from 8 to 40 nucleotides and wherein at least one CG dinucleotide is unmethylated, wherein the oligonucleotide is administered in an amount effective to improve sensitivity of the patient to the steroid anti-inflammatory treatment and thereby induce a clinical response in the steroid refractory patient or improve a clinical response in the steroid dependent patient. See claim 62.
The oligonucleotide may be 5'-GGAACAGTTCGTCCATGGC-3' (SEQ. ID. No. 1) (claim 92). The patient may be patient is steroid refractory and currently on steroid anti-inflammatory treatment (claim 94). The condition may be ulcerative colitis (claim 100). 
The ‘390 patent does not claim the instantly recited administration schedules, however, such schedules would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘390 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9492516. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The ‘516 patent claimed a method of treating chronic active ulcerative colitis in a subject that is refractory or responds insufficiently or is intolerant to anti-inflammatory therapy, comprising administering to a patient in need thereof, an effective exposure of an oligonucleotide comprising the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID NO:2) and wherein at least one CG dinucleotide is unmethylated, wherein individual 
The ‘516 claims do not prohibit administration of doses less than  4 weeks apart, they simply require that at least two doses must be administered at least 4 weeks apart.
The oligonucleotide may have the sequence 5'-G*G*A*ACAGTTCGTCCAT*G*G*C-3' (SEQ ID NO:1), wherein the CG dinucleotide is unmethylated (claim 5). The amount of each administration may be up to about 100 mg (claim 9). The method can be administered concurrently with another therapy (claim 12). Administration may be topical to mucosal membranes (claim 13). The patient may be elective for colectomy (claim 15).
The ‘516 patent does not claim the instantly recited administration schedules nor dosages in excess of 100 mg, however, such schedules and dosages would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘516 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9795627. Although the claims at issue are not identical, they are not patentably distinct from each other.

The ‘627 patent does not claim the instantly recited administration schedules nor dosages in excess of 100 mg, however, such schedules and dosages would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘627 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11, 12, 14-16, and 18-24 of copending Application No. 16/612314 (reference application). 
The ‘614 application claimed a method of treating an inflammatory bowel disease in a human subject comprising administering to said subject an oligonucleotide comprising the sequence 5 '-GGAACAGTTCGTCCATGGC-3 ' (SEQ ID NO:2), wherein individual doses of from 150mg to 350mg of said oligonucleotide are administered to the subject on at least two separate occasions, wherein said separate occasions are 3 weeks apart.
The ‘614 claims do not prohibit administration of doses less than 3 weeks apart, they simply require that at least two doses must be administered at least 3 weeks apart. Thus administration of a dose every week for three weeks would meet the limitation of separate occasions 3 weeks apart.
The limitations of instant claims 2-5, 7, 9, 11, 12, 18-20, 23, and 24 are found in ‘614 claims 2-5, 7, 9, 11, 12, 18-20, 23, and 24.  The combinations of dosages and schedules in instant claims 1, 14-16, 21, 22, and 26 are not claimed in the ‘614 claims.  However, such schedules and dosages would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 20190321613, claiming priority to 62/434366 filed 12/14/2016, and 62/4778840 filed 3/30/2017) and Admyre et al (US 20150004187).
The Jones reference incorporates the ‘366 and ‘840 priority documents by reference, each in their entirety (see page 1, lines 4-8).
	Jones taught methods of treating inflammatory conditions of the gastrointestinal tract, such as inflammatory bowel disease (e.g. ulcerative colitis and Crohn’s disease), by administration of a TLR9 agonist such as cobitolimod.  See page 2, lines 8-9, page 20, lines 20-23, and page 317, lines 1-5, see also claims 30, 48-50, and 113. The agonist may be administered once a week, e.g. four times a month (page 237, line L24 to page 238 line 1 and page 223  lines 5-11, and claim 119). The dosage may be 1-500 mg (see claim 111. The TLR agonist may be delivered by mucosal contact (paragraphs 945, 1094, 1414, and claim 84). The TLR agonist may be delivered by rectal administration (page 32, lines 11-20, page 49, lines 15-18 and 26-32, page 107, lines 14-15, and page 224, lines 1-2). The agonist may be formulated in aqueous solutions and buffers (page 30, lines 9-17).
	This disclosure is supported by the ‘840 application e.g. at page 2, lines 7-12, page 27, lines 6-21, page 30, lines 19-20, page 44, lines 20-21, page 68, line 32, page 69, lines 13-19, paragraph bridging pages 69 and 70, page 78, lines 5-11, page 81, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have arrived at a method of treating an inflammatory bowel disease such as ulcerative colitis in a human patient by the administration of cobitolimod because Jones suggested doing so.  It would have been obvious to have arrived at the instantly claimed dose range and administration schedule in the process of optimizing the treatment. Jones taught the general conditions of the claims (e.g. weekly administration and dosage in the range of 1-500 mg and suggested dosages of 80 and 160 mg in a large animal model).   Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Moreover, one would have had a reasonable expectation of success in view of Admyre.
	Admyre taught method of treating an inflammatory bowel disease in a subject that is refractory or responds insufficiently or is intolerant to anti-inflammatory therapy, comprising administering to a patient in need thereof, an effective exposure of an oligonucleotide comprising the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID NO:2) and wherein at least one CG dinucleotide is unmethylated, wherein said oligonucleotide is repetitively administered as a single exposure. See claim 41.
Dosage may be up to 100 mg (claim 53). The oligonucleotide may be administered topically to mucosal membranes (claim 57).
prima facie obvious. 
	With regard to instant claims 3-5, Admyre provides motivation and a reasonable expectation of success for treating chronic active ulcerative colitis (see claim 47), treating a subject who is refractory or responds insufficiently or is intolerant to anti-inflammatory therapy (claim 41) and subjects who are elective for colectomy (claim 59).
With regard to claim 18, Admyre taught the method as an add-on to a current therapy (claim 56).
Finally, with regard to claim 26, it would have been obvious to have continued treatment until remission was achieved since this is a desirable optimal outcome.  One would have had a reasonable expectation of success because Admyre taught that remission was achieved by therapy with DIMS0150 (cobitolimod) (paragraph 166).
Thus the invention as a whole was prima facie obvious.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over each one of US 8148341, US 8258107, US 8569257, US 8592390, US 9492516, and US 9795627 as applied above under Double Patenting.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635